Citation Nr: 1140802	
Decision Date: 11/02/11    Archive Date: 11/16/11

DOCKET NO.  07-00 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Adamson, Counsel




INTRODUCTION

The Veteran served on active duty from July 1943 to March 1946 and from February 1951 to February 1954.  He died in December 2005.  The appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the appellant's claim for service connection for the cause of the Veteran's death.

In the December 2006 VA Form 9, the appellant requested a hearing before a member of the Board at the RO.  A Travel Board hearing was scheduled for March 6, 2009; however, in February 2009, the appellant submitted a statement indicating that she wished to withdraw her hearing request and have her appeal considered on the record. 

This appeal was previously before the Board and the Board remanded the claim in October 2009 and again in February 2011 for additional development.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in December 2005 and the cause of death is noted as respiratory failure.

2.  At the time of the Veteran's death, service connection was in effect for posttraumatic stress disorder (PTSD), evaluated as 100 percent disabling since January 2003, and for lower abdominal and genital area injury with post operative left varicocele, evaluated as noncompensable.  

3.  The Veteran was not a prisoner of war.

4.  The preponderance of the medical evidence indicates that the Veteran's death was not related to his active service, and a service-connected disability did not cause or materially contribute to the Veteran's fatal respiratory failure.


CONCLUSION OF LAW

The criteria for establishing service connection for the cause of the Veteran's
death have not been met.  38 U.S.C.A. §§ 1110, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011). 

The notice requirements of the VCAA require VA to notify the claimant of what information or evidence that is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what 

subset of the necessary information or evidence, if any, VA will attempt to obtain.   38 C.F.R. § 3.159(b) (2011). The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule). 

In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, 38 U.S.C.A. § 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and 
(3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).

In an April 2010 letter, the RO provided notice to the appellant regarding what information and evidence is needed to substantiate a claim for service connection for the cause of death, as well as what information and evidence must be submitted by the appellant and what information and evidence will be obtained by VA.  The April 2010 letter advised the appellant of the Veteran's service connected disabilities and how to establish service connection for the cause of death based on service connected disabilities as well as disabilities not yet service connected.  The letter also advised the appellant of how the VA assigns an effective date, and the type of evidence which impacts such.  The case was last readjudicated in September 2011.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, the reports of VA examinations, VA treatment records, private treatment reports, statements from the Veteran and the appellant, the Veteran's certificate of death, and opinions from VA physicians.

In addition, the Board also notes that actions requested in the prior remands have been undertaken.  Indeed, corrective VCAA notice was provided, VA medical records were obtained, VA medical opinions were obtained, and records from Pitt County Memorial Hospital were requested using the information specified in the August 2011 remand.  Records were received from that hospital following VA's request, but all records received were duplicates of those already of record.  Accordingly, the Board finds further attempts to obtain additional records from that facility would be futile.  The September 2011 supplemental statement of the case advised the appellant that the records received were duplicates.  The Board finds that the remand directives have been substantially complied with, and that further action is not required.  See Stegall v. West, 11 Vet. App. 268 (1998).

As discussed above, the VCAA provisions have been considered and complied with.  The appellant was notified and aware of the evidence needed to substantiate this claim, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  The appellant has been an active participant in the claims process by responding to notices and submitting evidence and argument.  Thus, the appellant has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits. See Conway, 
353 F.3d. at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

Analysis

The Board has reviewed all the evidence in the claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A.  §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

In order to establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  In order to constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related thereto.  In order to be a contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially to cause death; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather, it must be shown that there was a causal connection.  38 C.F.R. § 3.312 (2011).

The appellant asserts that service connection is warranted for the cause of the Veteran's death because she believes that his death was related to his service-connected disabilities.

The death certificate discloses that the Veteran was 78 years old when he died in December 2005 of respiratory failure.  No additional underlying cause of death was indicated on the death certificate.

At the time of his death, service connection was in effect for posttraumatic stress disorder (PTSD) with a 100 percent evaluation from January 10, 2003, as well as for a lower abdominal and genital area injury with post operative left varicocele, which carried a noncompensable evaluation from October 3, 1980.  In a 1980 statement, the Veteran indicate his lower abdominal and genital area injury occurred when a Howitzer jumped out of its track while firing and struck him across the upper legs and lower abdomen.  His service treatment records tend to confirm this recitation of the injury and note that he suffered a scrotal injury.  He subsequently underwent surgery for a left varicocele. 

VA treatment records indicate that the Veteran was seen in December 2005, one week prior to his death.  He was assessed to have uncontrolled type II diabetes with dehydration and dementia.  The physician was concerned that the Veteran could be hyperosmolar or have other more serious troubles.  The physician concluded that it would be reasonable for the Veteran to be seen in the Emergency Room.  

Following the December 2005 VA treatment, the Veteran sought treatment at the Pitt County Memorial Hospital.  His Death Certificate indicates that the Veteran died while he was an inpatient at this hospital.  The appellant submitted a hospital summary with her appeal.  The Board also remanded the matter in October 2009 and February 2011 so that the complete terminal records could be obtained.  Duplicate copies of the records were submitted.  The discharge summary indicates that the Veteran was originally hospitalized six days prior to his death for diabetes and insulin issues with increasing confusion and mental status changes.  The Veteran was to be discharged with orders to follow up with his primary care physician.  An addendum to this report, however, notes that prior to his discharge, the Veteran coded and was sent to the medical intensive care unit (MICU).  There are no subsequent records available from the Veteran's admission to the MICU.  The addendum was written on December 18, 2005, two days after his death.  Thus, it appears that the Veteran died immediately following the time during which he coded.  The hospital summary prepared in anticipation of his discharge (prior to his death) indicates that the Veteran's discharge diagnoses were of hyperosmolar nonketotic metabolic acidosis, dementia, diabetes mellitus type 2, hyperlipidemia, acute renal failure resolved, depression, and electrolyte abnormalities.  The Board notes that none of these diagnoses are service-connected disabilities, except the notion of depression, which is possibly related to his PTSD.  Nonetheless, there remains no indication in the hospital records that the depression noted at the time of his hospitalization contributed to the respiratory failure that ultimately led to his death.

The Board reviewed this claims folder in its entirety in an effort to locate evidence showing that the noted cause of the Veteran's death, respiratory failure, may have been related to service.  The service treatment records are devoid of evidence showing respiratory complaints.  The first notation of any respiratory issues following service are in a January 1992 chest x-ray report, which notes that the diagnostic testing was required to rule out shortness of breath.  The conclusion, however, was that there was no pneumonia or edema seen.  In an August 1993 chest x-ray, decreased lung volumes were seen, but there was no acute cardiopulmonary disease diagnosed.  Thus, the first suggestion of respiratory issues was found in records in 1992 and 1993, almost forty years following his discharge from active service.  There is no suggestion that any respiratory issues in the outpatient records are related to any aspect of the Veteran's service.  In addition, there is no evidence of diabetes or any chronic gastrointestinal condition during service or the year following discharge from service, and no suggestion in the medical evidence of record that these conditions were related to service.  

In July 2010, VA obtained an opinion from a physician's assistant (PA) and a physician as to whether the Veteran's service-connected lower abdominal and genital area injury with post operative left varicocele more likely, less likely, or at least as likely as not caused or contributed substantially or materially to his death.  The PA reviewed the claims file and noted that the Veteran had a varicocele resected during military service, which may or may not have been related to an injury during military service, after which the Veteran had atrophy to the left testicle as a residual.  The PA opined that this was not the cause of his later hormonal issues and, rather, that it was secondary to hypopituitarism, which developed status post resection of a pituitary tumor in 1991, well after military service.  The PA reported that the Veteran's endocrine status was the only rationale she could draw to consider the question as postulated.  She explained that she could find no health related issues that might have impacted the Veteran's decline which were related to military service.  Therefore, the PA found no rationale to suggest that the Veteran had physical cause related to military service that might have caused or contributed substantially or materially to his death.  The opinion report indicated that the VA physician had discussed the case with the PA, including the information in the claims file, and the physician agreed with the PA's conclusions.  

In October 2010, VA also obtained an opinion from a psychologist as to whether the Veteran's service-connected PTSD more likely, less likely, or at least as likely as not caused or contributed substantially or materially to his death.  The psychologist noted that the Veteran carried a diagnosis of PTSD, major depressive disorder, cyclothymic disorder, and dementia not otherwise specified at the Durham VA at the time of his death.  She also noted that the Veteran was 100 percent service-connected for PTSD from 2003 until his death.  The psychologist related that during the Veteran's last mental health appointment in December 2009, he was exhibiting signs of possible delirium (mental confusion, hallucinations, incontinence) and his Global Assessment of Functioning (GAF) score was estimated to be 35.  A subsequent evaluation by a physician revealed elevated glucose levels and dehydration, raising concerns that the Veteran might be hyperosmolar.  The Veteran was transferred to Pitts Memorial Hospital, where he was treated and planned to be discharged a few days later.  However, as discussed above, according to the discharge papers, the Veteran suffered a gastrointestinal bleed and coded the next day.  The psychologist also observed that the Veteran's death certificate lists respiratory failure as the immediate cause of death in December 2005.  

The psychologist stated that although some research has found that trauma exposure is associated with a number of physical health problems, there is no conclusive evidence of a direct causal relationship between PTSD and any of the Veteran's medical conditions.  Additionally, while PTSD may be associated with behavioral patterns that contribute to poor health (e.g., inadequate sleep, poor eating habits, excessive reliance on substances to manage anxiety symptoms), it was not possible for the psychologist to evaluate the extent to which unhealthy behaviors often associated with PTSD might have contributed to health problems and to the Veteran's death without resort to mere speculation.  However, given the most recent neuropsychological evaluation (dated in November 2005), which revealed cognitive dysfunction secondary to probable Alzheimer's dementia, it is likely that impaired cognitive functioning associated with dementia would have contributed more directly to poor health habits than would have PTSD signs and symptoms.  The psychologist opined that it is therefore judged as less likely than not that the Veteran's service-connected PTSD caused or contributed substantially or materially to the Veteran's death.

After a review of the record, the Board finds that the preponderance of the competent medical evidence of record shows that the Veteran's service connected PTSD and lower abdominal and genital area injury with post operative left varicocele did not cause or contribute substantially or materially to the Veteran's death.  There is no competent medical opinion in the record linking the Veteran's death from respiratory failure to service or to his service connected conditions.  The only medical opinions of record, those of the July 2010 and October 2010 VA clinicians, are to the contrary.  The Board notes that the October 2010 opinion from the psychologist stated that it was not possible to evaluate the extent to which unhealthy behaviors often associated with PTSD might have contributed to health problems and to the Veteran's death without resort to mere speculation.  However, the psychologist went on to explain that it is likely that impaired cognitive functioning associated with dementia would have contributed more directly to poor health habits than would have PTSD signs and symptoms.  The psychologist further opined that it is less likely than not that the Veteran's service-connected PTSD caused or contributed substantially or materially to the Veteran's death.  Likewise, the July 2010 PA and physician found no rationale to suggest that the Veteran had physical cause related to military service that might have caused or contributed substantially or materially to the Veteran's death. 

The Board notes that the appellant has stated that while the Veteran was hospitalized prior to his death, he was passing blood from his penis and had drainage from the scar where he had surgery for his service-connected lower abdominal and genital area injury with post operative left varicocele.  The summary of hospitalization from the week prior to the Veteran's death indicated that he was treated for a genital ulcer and a gastrointestinal bleed during that time.  The Board observes that the appellant is not, as a layperson, qualified to render a medical diagnosis or an opinion concerning the relationship of any such conditions to the Veteran's service-connected disabilities or the respiratory failure which caused his death, as the disabilities at issue require medical expertise to diagnose and evaluate. See Layno v. Brown, 6 Vet. App. 465 (1994); see also Jandreau v. Nicholson, 
492 F.3d 1372, 1376-77 (Fed.Cir.2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  The Board also observes that the hospital summary referred to by the appellant was of record when the claims file was reviewed in July 2010 before the VA PA and physician provided their opinions.  They did not reach the conclusion suggested by the appellant.  Because she does not possess medical education and training, the Board finds that the July 2010 VA opinion carries more probative value than the appellant's lay statement.  

The Board concludes the medical opinions of record are of greater probative value than the appellant's statements regarding the cause of the Veteran's death.  The competent medical evidence establishes that the Veteran's death from respiratory failure was unrelated to service or a service-connected disability.  The Board finds, accordingly, that the preponderance of the evidence is against the claim for service connection for the cause of the Veteran's death.

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.   However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).



ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


